Dismissed and Memorandum Opinion filed February 26, 2004








Dismissed and Memorandum Opinion filed February 26,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00482-CR
____________
 
EX PARTE JONATHAN
BRADFORD WILLIAMS
 
 

 
On Appeal from the 183rd District
Court
Harris County, Texas
Trial Court Cause No. 942,797
 

 
M E M O R A N D U M   O P I N I O N
Appellant was charged with the offenses of criminally
negligent homicide in trial court number 925,970, escape in trial court number
925,971, and failure to stop and render aid in trial court number 934,869.  The trial court set pre-trial bond at
$100,000 in cause number 924,970, $100,000 in cause number 925,971, and $50,000
in cause number 934,869.  Appellant filed
a pre-trial application for writ of habeas corpus seeking bond reduction.  On March 28, 2003, the trial court granted
partial relief and set bail at $50,000 in cause number 925,970.  The bonds in the other two cases remained the
same.  Appellant filed a pro se notice of
appeal. 




On June 26, 2003, the trial court dismissed cause number
925,970, the criminally negligent homicide charge, and re-filed the case under
cause number 952,421.  Appellant then
entered a guilty plea without an agreed recommendation on punishment in cause
number 952,421.  Appellant=s appeal in cause number 952,421 is
currently pending in this court under our number 14-03-01214-CR.  This court has been advised that the
indictments in trial court numbers 925,971 and 934,869 were also dismissed, but
were not re-filed.  Appellant=s plea and the dismissal of his other
charges renders the issue of pretrial bond moot.  See Ex parte Morgan, 335 S.W.2d 766,
766 (Tex. Crim. App. 1960); Ex parte Bennet, 818 S.W.2d 199, 200 (Tex.
App.CHouston [14th Dist.] 1991, no pet.)
(stating that Awhere the premise of a habeas corpus
application is destroyed by subsequent developments, the legal issues raised
thereunder are rendered moot.@).  
Accordingly, we dismiss appellant=s appeal as moot.  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed February 26, 2004.
Panel consists of Justices Fowler,
Edelman and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).